10/21/2020Case     1:20-cv-02734-SEB-TAB Document 1-1 Filed
                                                   Summary    10/21/20 Page 1 of 20 PageID #: 5
                                                           - MyCase

                 This is not the of icial court record. Of icial records of court proceedings may only be obtained directly from the
                 court maintaining a particular record.


   Nelsen Leo v. Lowe s Home Centers, LLC
   Case Number                             49D14-2008-CT-029087

   Court                                   Marion Superior Court, Civil Division 14

   Type                                    CT - Civil Tort

   Filed                                   08/24/2020

   Status                                  08/24/2020 , Pending (active)


   Parties to the Case
   Defendant Lowe s Home Centers, LLC
      Address
      c/o Corporation Service Company
      135 North Pennsylvania Street, Suite 1610
      Indianapolis, IN 46204
      Attorney
      Pamela A Paige
      #1616349, Retained

      300 N Meridian ST
      STE 990
      Indianapolis, IN 46204
      317-964-2730(W)

   Plainti        Leo, Nelsen
      Attorney
      James R. Hurt
      #3438589, Lead, Retained

      Ken Nunn Law O ce
      104 South Franklin Road
      Bloomington, IN 47404
      812-340-1546(W)

      Attorney
      Dean James Arnold
      #1476256, Retained

      Ken Nunn Law O ce
      104 S. Franklin Road
      Bloomington, IN 47404
      812-332-9451(W)


   Chronological Case Summary
    08/24/2020 Case Opened as a New Filing


    08/25/2020         Complaint/Equivalent Pleading Filed
                   Complaint for Damages

                   Filed By:                       Leo, Nelsen
                   File Stamp:                     08/24/2020                                                            EXHIBIT A
https://public.courts.in.gov/mycase/#/vw/CaseSummary/eyJ2Ijp7IkNhc2VUb2tlbiI6IjdselgzZmNGMWNkWHM1WDc1bWFxYXN1dXFhMUhIbGJWMHV…          1/3
10/21/2020Case   1:20-cv-02734-SEB-TAB Document 1-1 Filed
                                                 Summary    10/21/20 Page 2 of 20 PageID #: 6
                                                         - MyCase

    08/25/2020       Appearance Filed
                 Appearance

                 For Party:                      Leo, Nelsen
                 File Stamp:                     08/24/2020

    08/25/2020       Subpoena/Summons Filed
                 Summons to Lowe s

                 Filed By:                       Leo, Nelsen
                 File Stamp:                     08/24/2020

    09/18/2020       Appearance Filed
                 Appearance of Pamela A. Paige

                 For Party:                      Lowe s Home Centers, LLC
                 File Stamp:                     09/18/2020

    09/18/2020       Motion for Enlargement of Time Filed
                 Motion for Automatic Enlargement of Time

                 Filed By:                       Lowe s Home Centers, LLC
                 File Stamp:                     09/18/2020

    09/21/2020       Order Granting Motion for Enlargement of Time
                 EOT is Granted up to and including October 21, 2020

                 Judicial O cer:                 Caudill, Burnett - MAG
                 Order Signed:                   09/21/2020

    09/22/2020 Automated ENotice Issued to Parties
                 Order Granting Motion for Enlargement of Time ---- 9/21/2020 : Dean James Arnold;Pamela A Paige


    10/02/2020       Service Returned Served (E-Filing)
                 Return of Service for Lowe's

                 Filed By:                       Leo, Nelsen
                 File Stamp:                     10/02/2020

    10/15/2020       Motion Filed
                 Motion to Sub Appearance for Plainti

                 Filed By:                       Leo, Nelsen
                 File Stamp:                     10/15/2020

    10/15/2020       Appearance Filed
                 Jim Hurt Appearance

                 For Party:                      Leo, Nelsen
                 File Stamp:                     10/15/2020


   Financial Information
   * Financial Balances re ected are current representations of transactions processed by the Clerk’s O ce. Please note that any balance
     due does not re ect interest that has accrued – if applicable – since the last payment. For questions/concerns regarding balances
     shown, please contact the Clerk’s O ce.

   Leo, Nelsen
   Plainti

   Balance Due (as of 10/21/2020)
   0.00


https://public.courts.in.gov/mycase/#/vw/CaseSummary/eyJ2Ijp7IkNhc2VUb2tlbiI6IjdselgzZmNGMWNkWHM1WDc1bWFxYXN1dXFhMUhIbGJWMHV…              2/3
10/21/2020Case     1:20-cv-02734-SEB-TAB Document 1-1 Filed
                                                   Summary    10/21/20 Page 3 of 20 PageID #: 7
                                                           - MyCase

   Charge Summary
   Description                                                                   Amount               Credit               Payment
   Court Costs and Filing Fees                                                   157.00               0.00                 157.00

   Transaction Summary
   Date                  Description                                             Amount
   08/25/2020            Transaction Assessment                                  157.00
   08/25/2020            Electronic Payment                                      (157.00)



                 This is not the of icial court record. Of icial records of court proceedings may only be obtained directly from the
                 court maintaining a particular record.




https://public.courts.in.gov/mycase/#/vw/CaseSummary/eyJ2Ijp7IkNhc2VUb2tlbiI6IjdselgzZmNGMWNkWHM1WDc1bWFxYXN1dXFhMUhIbGJWMHV…          3/3
 Case 1:20-cv-02734-SEB-TAB Document 1-1 Filed 10/21/20 Page 4 of 20 PageID
                            49D1 4-2008-CT-029087                             #: 8
                                                                         Filed: 8/24/2020 11:00 PM
                                                                                                                                          Clerk
                                             Marion Superior Court,   Civil Division   14                                Marion County, Indiana




STATE OF INDIANA                              )                  IN        THE MARION SUPERIOR COURT
                                                  SS:
COUNTY OF MARION                              g                  CAUSE NO.

NELSEN LEO

        VS.

LOWE’S HOME CENTERS, LLC

                                        COMPLAINT FOR DAMAGES

       Comes now the plaintiff, Nelsen Leo, by counsel, Ken Nunn Law Ofﬁce, and                                       for cause
of action against the defendant, Lowe’s Home Centers, LLC, alleges and says:


        1.         That on or about December 18, 2018, the                    plaintiff,      Nelsen Leo, was a customer
the   Lowe’s      Home    Center located     at   8002 Shadeland Avenue                in Indianapolis,      Marion County,
Indiana.


        2.         That on or about December 18, 2018, the                    plaintiff,      Nelsen Leo, while exercising
due care and caution for his           own   safety,    was shopping         at said store         when   suddenly, Without
warning, a     wood beam rolled          off a shelf onto plaintiff, causing plaintiff to suffer serious
injuries.



        3.         That   it   was   the duty of the defendant t0 use ordinary care and diligence t0 keep
and maintain the said          store in a condition reasonably safe for                its   intended uses and free from       all

defects and conditions          which would render the         store dangerous               and unsafe for   plaintiff, or

present an unreasonable risk of harm to plaintiff in his lawful use of same.


        4.         That   it   was   the duty of the defendant to exercise reasonable care to protect
plaintiff,   by   inspection and other afﬁrmative acts, from the danger 0f reasonably foreseeable
injury occurring      from reasonably foreseeable use 0f said                  store.



        5.         That   it   was   the duty of the defendant t0 have available sufﬁcient personnel and
equipment      t0 properly inspect        and maintain the aforesaid            store in a condition reasonably safe
for plaintiff and free         from defects and conditions rendering the                    store unsafe.


        6.         That   it   was   the duty of the defendant t0           warn   plaintiff 0f the        dangerous and
unsafe condition existing in said store.


        7.         That the defendant knew 0r should have                    known 0f the unreasonable            risk 0f
danger to the plaintiff but failed either to discover                 it   or to correct      it   after discovery.
 Case 1:20-cv-02734-SEB-TAB Document 1-1 Filed 10/21/20 Page 5 of 20 PageID #: 9



                                                            -2-


         8. That the permanent injuries 0f plaintiff were caused by the negligence of the
defendant Who failed t0 utilize reasonable care in the inspection and maintenance 0f said store.


         9.     That the aforesaid acts 0f negligence 0n the part 0f the defendant were the
proximate cause 0f the injuries sustained by the              plaintiff.



          10.   That the plaintiff has incurred medical expenses,                   lost   wages, and other special
expenses, and Will incur future medical expenses, lost wages, and other special expenses, as a
direct   and proximate   result   0f defendant's negligence.


         WHEREFORE, the plaintiff demands judgment against the                             defendant for permanent
injuries in a reasonable   amount       t0   be determined        at the trial   of this cause, for medical expenses,
lost   wages, and other special expenses, for future medical expenses,                      lost   wages, and other
special expenses, court costs,      and      all   other proper relief in the premises.


                                             KEN NUNN LAW OFFICE


                                             BY:       s/Dean J. Arnold
                                                       Dean J. Arnold, #14762—56
                                                       KEN NUNN LAW OFFICE
                                                       104 South Franklin Road
                                                       Bloomington, IN 47404
                                                       Phone: (812) 332-9451
                                                       Fax: (812) 331-5321
                                                       E-mail:    deana@kennunn£om




                                  REQUEST FOR TRIAL BY JURY

         Comes now the     plaintiff,   by counsel, Ken Nunn Law Ofﬁce, and requests                      that this


matter be tried by jury pursuant t0 Trial Rule 38.
 Case 1:20-cv-02734-SEB-TAB Document 1-1 Filed 10/21/20 Page 6 of 20 PageID #: 10



                                              -3-


                                   KEN NUNN LAW OFFICE


                                   BY:   s/ Dean J.    Arnold
                                         Dean   J.   Arnold, #14762-56
                                         KEN NUNN LAW OFFICE
                                         104 South Franklin Road
                                         Bloomington, IN 47404
                                         Phone: (812) 332-9451
                                         Fax: (812) 331-5321
                                         E-mail:     deana@kennunn.com




Dean   J.   Arnold, #14762-56
Ken Nunn Law Ofﬁce
104 South Franklin Road
Bloomington, IN 47404
Telephone: 8 1 2-332-9451
Fax Number:       8 12-33 1-5321
Attorney for Plaintiff
Case 1:20-cv-02734-SEB-TAB Document  1-1 Filed 10/21/20 Page 7 of 20 PageID
                            49D1 4-2008-CT-029087                            #: 11
                                                                         Filed: 8/24/2020 11:00 PM
                                                                                                                            Clerk
                                          Marion Superior Court,   Civil Division   14                     Marion County, Indiana




                                          APPEARANCE FORM (CIVIL)
                                                       Initiating Party




              CAUSE NO:

   1.         Name   of ﬁrst   initiating party               Nelsen Leo
                                                              5250 Keystone Court
                                                              Indianapolis, IN 46220



   2.         Telephone 0f pro se      initiating party       NA

   3.         Attorney information (as applicable             Dean        J.   Arnold #14762—56
              for service   0f process)                       Ken Nunn Law Ofﬁce
                                                              104 South Franklin Road
                                                              Bloomington, IN 47404
                                                              PHONE:                     812 332-9451
                                                              FAX:                       812 331-5321
                                                              Email: deana@kennunn.com



   4.         Case type requested                              CT     (Civil Tort)



   5.         Will accept   FAX service                       YES

   6.         Are there   related cases                       NO

   7.         Additional information required by
              State or Local Rules



   Continuation 0f Item        1   (Names of initiating       NAME:
   parties)                                                   NAME:

   Continuation of Item 3 (Attorney information
   as applicable for service 0f process)



                                                           s/Dean    J.   Arnold
                                                          Attorney—at-Law
                                                          (Attorney information            shown above.)
    Case 1:20-cv-02734-SEB-TAB Document  1-1 Filed 10/21/20 Page 8 of 20 PageID
                                4901 4-2003-CT-029087                            #:8/24/2020
                                                                             Filed: 12       11:00 PM
                                                                                                                                                                      Clerk
                                                               Marion Superior Court,     Civil Division   14                                        Marion County, Indiana


                                            CIRCUIT/SUPERIOR COURTS FOR THE                       COUNTY OF MARION
                                                                         STATE OF INDMNA
                                              CITY COUNTY BUILDING, 200 E. WASHINGTON STREET
                                                       INDIANAPOLIS, INDIANA 46204
                                                                    TELEPHONE          3 17   327-4740

Nelsen Leo

                                                    P1aintiff(s)


                             VS.                                                                No.

Lowe’s      Home       Centers,    LLC
                                                    Defendant(s)
                                                                                 SUMMONS
The State 0f Indiana t0 Defendant: Lowe’s Home Centers,                           LLC   c/o   Corporation Service Company, 135 North
Pennsylvania Street, Suite 1610, Indianapolis, IN 46204

             You have been         sued by the person(s)        named     "plaintiff" in the court stated     above.

       The nature 0f the suit against you is stated in the complaint Which                         is   attached t0 this document.   It   also states the
demand which the plaintiff has made and wants from you.

         You must answer the complaint in writing, by you or your attorney, Within Twenty (20) days, commencing the day
afteryou receive this summons, or judgment will be entered against you for what the plaintiff has demanded. You have twenty-
three (23) days to answer if this summons was received by mail. Such Answer Must Be Made In Court.


         If you have a claim for relief against the plaintiff arising from the same transaction or occurrence, you must assert                              it   in
your written answer.


Dat e.  .
            8/25/2020                                                                 5/1136,”           (L      57am!) c2
                                                                                     CLERK, MARION CIRCUIT/SUPERIOR COURTS

DEAN J. ARNOLD, #14762—56
ATTORNEY FOR PLAINTIFF
KEN NUNN LAW OFFICE
104 FRANKLIN ROAD
BLOOMINGTON,            IN    47404
                                                  ACKNOWLEDGMENT OF SERVICE 0F SUMMONS
             A copy of the above summons and a copy 0f the complaint attached thereto were received by me at
this            day of                        ,
                                                  2020.


                                                                                                SIGNATURE OF DEFENDANT
PRAECIPE:          I   designate the following            mode 0f service   to   be used by the Clerk.

XX           By certiﬁed or registered mail               with return receipt to above address.

D            By   Sheriff delivering a         copy 0f summons and complaint personally to defendant or by leaving a copy of the summons
             and complaint         at his   dwelling house or usual place of abode with some person of suitable age and discretion residing
             therein.


D            By                             delivering a copy of summons and complaint personally to defendant 0r               by leaving      a   copy of the
             summons and complaint              at his dwelling house 0r usual place 0f abode.


D            By   serving his agent as provided             by rule,   statute or valid agreement, to-wit:


                                                                        KEN NUNN LAW OFFICE
                                                                        BY:   s/ DEAN]. ARNOLD
                                                                          ATTORNEY FOR PLAINTIFF
     Case 1:20-cv-02734-SEB-TAB Document 1-1 Filed 10/21/20 Page 9 of 20 PageID #: 13

CERTIFICATE OF MAILING:                  I   certify that     0n the   _ day 0f                         ,
                                                                                                            2020,   I   mailed a copy 0f this summons and a copy
0f the complaint t0 each 0f the defendant(s) by (registered 0r certiﬁed mail requesting a return receipt signed by the addressee
only, addressed to each of said defendant(s) at the address(es) furnished by plaintiff.


          Dated    this   _ day 0f                   ,
                                                         2020.



                                                                                                      CLERK, MARION CIRCUIT/SUPERIOR COURTS

RETURN OF SERVICE OF SUMMONS BY MAIL:                                       Ihereby            certify that service             of summons With return receipt requested
was mailed 0n the      _ day 0f                          2020, and that a copy 0f the return 0f receipt was received by                                   me 0n the
          day 0f                        2020, Which copy          is   attached herewith.




                                                                                                      CLERK, MARION CIRCUIT/SUPERIOR COURTS

CERTIFICATE OF CLERK OF SUMMONS NOT ACCEPTED BY MAIL:                                                                   I   hereby certify that on the         _ day of
_, 2020, mailed a copy 0f this summons and a copy of the complaint t0 the defendant(s) by (registered 0r certiﬁed) mail, and
          I

the same was returned Without acceptance this day 0f          _     2020, and I did deliver said summons and a copy 0f the
complaint to the Sheriff of MARION County, Indiana.


          Dated    this   _ day 0f                        2020.



                                                                                                      CLERK, MARION CIRCUIT/SUPERIOR COURTS

RETURN OF SUMMONS:                    This    summons came         to   hand on the            _ day of                     ,
                                                                                                                                2020, and      I   served the same on the      _ day
of        ,
               2020.
          1.           By mailing     a copy 0f the      summons and complaint personally t0                                            address


          2.           By delivering a copy 0f summons and complaint personally t0                                                                                     .




          3.           By leaving a copy 0f the summons and complaint at                                                                               th e dwelling   house 0r
                       usual place 0f abode of defendant:                                                                       (Nam e of Person) and by mailing by ﬁrst
                       class mail a   copy 0f the summons on the              _ day 0f                              ,
                                                                                                                        2020       t0                                      his last
                       known     address.
          4.           By   serving his agent as provided          by rule,    statute or valid             agreement           to-wit:


          5.           Defendant cannot be found in             my bailwick and summons was not served.

          And I now return this        writ this   _ day of                    ,
                                                                                   2020.



                                                                                                      SHERIFF           or      DEPUTY

RETURN ON SERVICE 0F SUMMONS:                                 Ihereby    certify that          I   have served the within summons:


          1.           By delivery 0n the      _ day 0f                            ,
                                                                                           2020 a copy 0f this summons and a copy 0f the complaint t0 each
                       0f the Within named defendant(s)                                                                                                          .




          2.           By leaving on the      _    day of
                                                              a c opy 0f the
                                                                                     2020 for each of the Within named defendant(s)
                                                                                       ,


                                                                                   summons and a copy 0f the complaint at the respective dwelling
                                                          ,



                       house 0r usual place 0f abode with                                                  a p erson 0f suitable age and discretion residing
                       therein   Whose usual     duties 0r activities include                 prompt communication of such information to the person
                       served.
          3.                                                                                                                              an d by mailing a copy 0f the
                       summons Without the complaint t0                                                                                   at

                             the last known address of defendant(s).
          A11 done in     MARION County, Indiana.
Fees: $
                                                                                            SHERIFF     0r   DEPUTY
Case 1:20-cv-02734-SEB-TAB Document 1-1 Filed 10/21/20 Page 10 of 20 PageID  #:9/1148/2020 2:09 PM
                                                                         Filed:
                                                                                                                                Clerk
                                                                                                               Marion County, Indiana




  STATE OF INDIANA                 )                             IN   THE MARION SUPERIOR COURT
                                   )   SS:
  COUNTY OF MARION                 )                             CAUSE NO.         49D14-2008-CT-029087

  NELSEN LEO,                                                    )

                                                                 )

        Plaintiff,                                               )

                                                                 )
  vs.                                                            )

                                                                 )
  LOWE’S HOME CENTERS, LLC,                                      )

                                                                 )
        Defendant.                                               )



                         APPEARANCE BY ATTORNEY IN CIVIL CASE

        The party on whose behalf this form is being ﬁled is:
        Initiating             _
                             Responding XXXXXX Intervening                                _; and

        The undersigned attorney and         all   attorneys listed   on   this   form now appear   in this case for
        the following parties:


        LOWE’S HOME CENTERS, LLC

        Applicable attorney information for service as required by Trial Rule 5(B)(2) and for case
        information as required by Trial Rules 3.1 and 77(B) is as follows:


        Pamela A. Paige, Attorney N0. 16163-49                          Email: ppaige@plunkettcooney.com
        PLUNKETT COONEY, P.C.                                                   Telephone: (317) 964-2730
        300 N. Meridian        Street, Suite   990                                    Fax: (317) 964-2744
        Indianapolis,        IN 46204

        IMPORTANT:             Each attorney speciﬁed on         this appearance:



        (a)          certiﬁes that the contact information listed for him/her           0n the Indiana Supreme
                     Court R011 of Attorneys       is   current and accurate as of the date of this
                     Appearance;
        (b)          acknowledges that all orders, opinions, and notices from the court in this
                     matter that are served under Trial Rule 86(G) will be sent t0 the attorney at
                     the email address(es) speciﬁed by the attorney 0n the Roll 0f Attorneys
                     regardless of the contact information listed above for the attorney; and
        (c)          understands that he/she       is   solely responsible for keeping his/her R011 of
                     Attorneys contact information current and accurate, see Ind. Admis. Disc. R.
                     2(A).
        Attorneys can review and update their R011 of Attorneys contact information 0n the
        Courts Portal     at http://porta1.courts.in.gov.
Case 1:20-cv-02734-SEB-TAB Document 1-1 Filed 10/21/20 Page 11 of 20 PageID #: 15




        If ﬁrst initiating party ﬁling this case, the Clerk is requested to assign this case the
        following Case Type under Administrative Rule 8(b)(3):               N/A

        This case involves child support issues: Yes                No XX

        This case involves a protection from abuse order, a workplace Violence restraining order,
        or a no   — contact   order:   Yes     No XX

        This case involves a petition for involuntary commitment: Yes              _       No XX

        There are related cases: Yes


        Additional information required
                                             _       No        XX      (If yes, list   on continuation page.)

                                               by    local rule:


        There are other party members: Yes           _        N0 XX

  10.   This form has been served 0n         all   other parties. Certiﬁcate of Service     is   attached:   Yesﬂ
        No   _
                                                      Respectﬁllly submitted,


                                                      PLUNKETT COONEY,            P.C.




                                                        Pamela A. Paige
                                                      /s/

                                                      Pamela A. Paige (# 1 6 1 63 -49)
                                                      Attorney for Defendant
                                                      300 N. Meridian, Suite 990
                                                      Indianapolis, Indiana 46204
                                                      Telephone: (317) 964—2730
                                                      Facsimile: (3 1 7) 964-2744
                                                      Email: ppaige@plunkettcoonev.com
Case 1:20-cv-02734-SEB-TAB Document 1-1 Filed 10/21/20 Page 12 of 20 PageID #: 16




                                         CERTIFICATE OF SERVICE

              The undersigned hereby     certiﬁes that   0n September 18, 2020, a copy of the foregoing
  was ﬁled      electronically. Notice   0f this   ﬁling will be sent t0 the following parties by operation 0f
  the IEFS. Parties     may    access this ﬁling through the Court’s system:


  Dean   J.   Arnold
  KEN NUNN LAW OFFICE
  104 South Franklin Road
  Bloomington, IN 47404



                                                           Pamela A. Paige
                                                         /s/

                                                         Pamela A. Paige (16163-49)




  Open.28226.0424524938809-1
Case 1:20-cv-02734-SEB-TAB Document 1-1 Filed 10/21/20 Page 13 of 20 PageID  #:9/1178/2020 2:09 PM
                                                                         Filed:
                                                                                                                             Clerk
                                                                                                            Marion County, Indiana




  STATE OF INDIANA                 )                           IN   THE MARION SUPERIOR COURT
                                   )   SS:
  COUNTY OF MARION                 )                           CAUSE NO.         49D14—2008—CT-029087

  NELSEN LEO,                                                  )

                                                               )

          Plaintiff,                                           )

                                                               )
  vs.                                                          )

                                                               )
  LOWE’S HOME CENTERS, LLC,                                    )

                                                               )

          Defendant.                                           )




                       MOTION FOR AUTOMATIC ENLARGEMENT OF TIME

          Pursuant to Trial Rule 6(B)(1) of the Indiana Rules 0f Procedure and Local Rule 49-TR5


  Rule 203(D) of the Marion Superior Court, Defendant Lowe’s                 Home    Centers,   LLC, by   counsel,


  hereby moves for and gives notice of an automatic extension of time Within Which to ﬁle motions or


  pleadings in this action.


          1.      Defendant   is   presently required t0 ﬁle motions 0r pleadings herein, as early as


  September 21, 2020.


          2.      Pursuant t0 the aforementioned rules, the time within Which Defendant                   may   ﬁle


  motions or pleadings in response t0        Plaintiff’s   complaint in   this   cause shall be enlarged, t0 and


  including, October 21, 2020.


                                                     Respectfully submitted,


                                                     PLUNKETT COONEY,                P.C.




                                                       Pamela A. Paige
                                                     /s/

                                                     Pamela A. Paige (#1 6 1 63-49)
                                                     Attorney for Defendant
Case 1:20-cv-02734-SEB-TAB Document 1-1 Filed 10/21/20 Page 14 of 20 PageID #: 18




  PLUNKETT COONEY, P.C.
  300 N. Meridian, Suite 990
  Indianapolis, Indiana 46204
  Telephone: (3 1 7) 964-2730
  Facsimile: (3 17) 964-2744
  Email: ppaige@plunkettcoonev.com




                                       CERTIFICATE OF SERVICE

              The undersigned hereby   certiﬁes that   0n September2020, a copy of the foregoing
                                                                      17,
  was ﬁled electronically. Notice of this ﬁling Will be sent t0 the following parties by operation of
  the IEFS. Parties may access this ﬁling through the Court’s system:


  Dean   J.   Arnold
  KEN NUNN LAW OFFICE
  104 South Franklin Road
  Bloomington, IN 47404



                                                         Pamela A. Paige
                                                       /s/

                                                       Pamela A. Paige (16163-49)

  Open.28226.0424524938815-1
Case 1:20-cv-02734-SEB-TAB Document 1-1 Filed 10/21/20 Page 15 of 20 PageID #: 19




  STATE OF INDIANA               )                           IN          THE MARION SUPERIOR COURT
                                 )   SS:
  COUNTY OF MARION               )                           CAUSE NO.              49D14-2008-CT-029087

 NELSEN LEO,

           Plaintiff,

                                                                                            FILED
  VS.                                                        vvvvvvvvv
                                                                                            September 21, 2020
                                                                                          CLERK OF THE COURT
                                                                                            MARION COUNTY
  LOWE’S HOME CENTERS, LLC,                                                                             DM


           Defendant.



        ORDER GRANTING MOTION FOR AUTOMATIC ENLARGEMENT OF TIME

           This cause came before the Court upon the motion 0f Defendant, Lowe’s                      Home     Centers,


  LLC,   for   an enlargement 0f time t0      move   0r plead.           And   the Court, being duly advised in the


  premises,    NOW FINDS that said motion should be granted.
           IT IS   THEREFORE ORDERED              that Defendant,         Lowe’s    Home   Centers,   LLC,   is   hereby


  granted an enlargement 0f time     t0,   and including, October 21, 2020, Within Which           to   move     or plead


  in response t0 Plaintiff s Complaint.




  DATED:        September 21, 2020
                                                             JUDGE, MARION SUPERIOR COURT




  Distn'bution:
  A11 Counsel and Parties of Record

  Open.28226.04245.24938818-1
      Case 1:20-cv-02734-SEB-TAB Document 1-1 Filed 10/21/20 Page 16 of 20 PageID  #:10/2/2020
                                                                               Filed: 20       2:55 PM
                                                                                                                     Clerk
                                                                                                    Marion County, Indiana




    Mailer: Ken Nunn Law Office

    Date Produced: 08/31/2020

    ConnectSuite Inc.:

    The following is the delivery information for Certified Mail™/RRE item number 9214 8901 9403 8319
    5015 97. Our records indicate that this item was delivered on 08/28/2020 at 09:54 a.m. in
    INDIANAPOLIS, IN 46204. The scanned image of the recipient information is provided below.

    Signature of Recipient :




    Address of Recipient :




    Thank you for selecting the Postal Service for your mailing needs. If you require additional assistance,
    please contact your local post office or Postal Service representative.

    Sincerely,
    United States Postal Service

    The customer reference number shown below is not validated or endorsed by the United States Postal
    Service. It is solely for customer use.



    This USPS proof of delivery is linked to the customers mail piece information on file
    as shown below:
     LOWE'S HOME CENTER LLC C/O CORPORATION SERVICE COMPANY
     135 N PENNSYLVANIA ST STE 1610
     INDIANAPOLIS IN 46204-2448




    Customer Reference Number:           C2232877.12689549
    Return Reference Number:             N. Leo

2
 Case 1:20-cv-02734-SEB-TAB Document 1-1 Filed 10/21/20 Page 17 of 20 PageID #: 21
USPS MAIL PIECE TRACKING NUMBER: 420462049214890194038319501597
MAILING DATE:     08/25/2020
DELIVERED DATE: 08/28/2020
CUSTOM1:


MAIL PIECE DELIVERY INFORMATION:
 LOWE'S HOME CENTER LLC C/O CORPORATION SERVICE COMPANY
 135 N PENNSYLVANIA ST STE 1610
 INDIANAPOLIS IN 46204-2448



MAIL PIECE TRACKING EVENTS:
 08/25/2020 12:56    PRE-SHIPMENT INFO SENT USPS AWAITS ITEM      BLOOMINGTON,IN 47404
 08/26/2020 23:21    PICKED UP                                    INDIANAPOLIS,IN 46206
 08/27/2020 00:33    PROCESSED THROUGH USPS FACILITY              INDIANAPOLIS,IN 46206
 08/28/2020 06:35    ARRIVAL AT UNIT                              INDIANAPOLIS,IN 46204
 08/28/2020 09:51    OUT FOR DELIVERY                             INDIANAPOLIS,IN 46204
 08/28/2020 09:54    DELIVERED INDIVIDUAL PICKED UP AT USPS       INDIANAPOLIS,IN 46204
Case 1:20-cv-02734-SEB-TAB Document 1-1 Filed 10/21/20 Page 18 of 20 PageID
                                                                        Filed:#: 22
                                                                               10/15/2020 7:57 AM
                                                                                                                           Clerk
                                                                                                          Marion County, Indiana




  STATE OF INDIANA                       )                     IN    THE MARION SUPERIOR COURT                  14

                                         )   SS:
  COUNTY OF MARION                       )                     CAUSE NO. 49D14-2008-CT-029087

 NELSEN LEO

         VS.

  LOWE’S HOME CENTERS, LLC


               MOTION TO SUBSTITUTE APPEARANCE FOR PLAINTIFF
          Comes now   Plaintiff,    by counsel, Dean      J.    Arnold and Jim Hurt of Ken Nunn           Law

  Ofﬁce, and moves    this   Court to withdraw Dean            J.   Arnold’s Appearance on behalf of the


  Plaintiff and to substitute the   Appearance 0f Jim Hurt as Attorney of record                for the


  Plaintiff.



          WHEREFORE,         Plaintiff prays that this    motion be granted and for       all   other proper


  relief in the premises.


                                         KEN NUNN LAW OFFICE



                                         BY:        /s/   Dean       J.   Arnold
                                                   DEAN J. ARNOLD, #14762—56
                                                   ATTORNEY FOR PLAINTIFF


                                         BY:       /s/James Hurt
                                                   JIM HURT, #34385-89
                                                   ATTORNEY FOR PLAINTIFF
Case 1:20-cv-02734-SEB-TAB Document 1-1 Filed 10/21/20 Page 19 of 20 PageID #: 23




                                       CERTIFICATE OF SERVICE

       This   is               copy has been served by ﬁrst class mail, postage prepaid,
                   to certify that a
 and/or the Indiana E-Filing System on the _
                                             ‘5 _ day of October, 2020 to the following:
 Pamela A. Paige
 PLUNKETT COONEY
 300 North Meridian
 Suite 990
 Indianapolis,     IN 46204




                                               /s/James Hurt
                                              James Hurt




  KEN NUNN LAW OFFICE
  104 SOUTH FRANKLIN ROAD
  BLOOMINGTON, 1N 47404
  TELEPHONE:          (812)332-9451
  FAX: (812) 331-5321
Case 1:20-cv-02734-SEB-TAB Document 1-1 Filed 10/21/20 Page 20 of 20 PageID
                                                                        Filed:#: 24
                                                                              10/15/2020 7:57 AM
                                                                                                                  Clerk
                                                                                                 Marion County, Indiana




                                          APPEARANCE FORM {CIVIL}
                                                     Initiating Party




              CAUSE NO:                                      49D l 4-2008-CT-029087


    1.     Name     of ﬁrst   initiating party               Nelsen Leo
                                                             5250 Keystone Court
                                                                         IN 46220
                                                             Indianapolis,



   2.         Telephone of pro se     initiating party       NA

   3.         Attorney information (as applicable            Jim Hurt #34385-89
              for service of process)                        Ken Nunn Law Ofﬁce
                                                             104 South Franklin Road
                                                             Bloomington, IN 47404
                                                             PHONE:        812 332-9451
                                                             FAX:            812 331-5321
                                                             Email: jamesh@kennunn.com



   4.         Case type requested                            CT (Civil Tort)

   5.         Will accept   FAX service                      YES


   6.         Are there   related cases                      NO

   7.         Additional information required by
              State or Local Rules



   Continuation of Item       1   (Names of initiating       NAME:
   parties)                                                  NAME:

    Continuation of Item 3 (Attorney information
    as applicable for service of process)


                                                          s/Jim Hurt
                                                         Attomey-at-Law
                                                         (Attorney information   shown above.)
